



Exhibit 10.8
    




June 27, 2017


Bill Wafford
c/o Vitamin Shoppe, Inc.
300 Harmon Meadow Blvd.
Secaucus, NJ 07094
Re: Offer of Employment
Dear Bill:
Vitamin Shoppe, Inc., a Delaware corporation, and Vitamin Shoppe Industries
Inc., a New York Corporation (together the “Companies”) are very pleased to
offer you the position of Senior Vice President, Business Development and
Strategy. You will report to Colin Watts, Chief Executive Officer. Your start
date will be Monday, July 31, 2017, or as otherwise mutually agreed to between
you and the Companies.
Your employment will be governed by the terms of this letter and the policies
and plans of the Companies as may be in effect from time to time, including
without limitation, the Standards of Business Conduct, the Health Enthusiast
Handbook, the Dispute Resolution Program, the Management Incentive Program, the
Executive Severance Pay Policy, and the Vitamin Shoppe 2009 Equity Incentive
Plan, as amended and restated effective April 6, 2012 (the “Plan”) and related
agreements.
The following will outline the general terms of our employment offer:
1.Position and Duties. You will perform the duties and services assigned to you
by the Companies and will have such power and authority as will reasonably be
required to enable you to perform your duties hereunder; provided, however, that
in exercising such power and authority and performing such duties, you will at
all times be subject to the authority of the Chief Executive Officer. You will
devote your full time and attention to the affairs of the Companies and to your
duties on the Companies’ behalf and use your best efforts to perform your
duties. You shall not be permitted to engage in outside business activities
unless approved by the Companies; provided that you may engage in charitable and
community activities and manage your personal investments so long as such
activities do not, individually or in the aggregate, interfere with the
performance of your duties to the Companies.
2.Compensation. The Companies will pay you a base salary at a bi-weekly rate of
$19,230.77, which is equivalent to $500,000 on an annualized basis (the “Base
Salary”). The Base Salary shall be reviewed and payable in conformity with the
Companies’ customary practices for executive compensation; as such practices
shall be established or modified from time to time.
3.Annual Bonus. You will be eligible to participate in the Vitamin Shoppe, Inc.
Management Incentive Plan (“MIP”), with a target bonus of 45% of your eligible
earnings in each fiscal year. Your 2017 MIP bonus will be determined based on
your eligible earnings from your date of hire through December 30, 2017 and will
be guaranteed, provided you remain employed in good standing by the Companies
through the date MIP bonuses are paid out. In all other years, payment of a MIP
bonus is made on an annual basis, based upon the Companies’ performance against
certain targets as outlined or





--------------------------------------------------------------------------------





approved by the Board of Directors, and can be increased or decreased based on
the actual results and your individual performance toward mutually acceptable
objectives. Payments, if any, will usually be paid in the first quarter of the
following year, and in all events on or before March 15 of such year, after
appropriate approval from the Board of Directors, or the appropriate committee
of the Board of Directors. You acknowledge that the Companies reserve the right
to change the structure of the MIP from time to time in their sole discretion.
4.Sign-On Cash Bonus. You will receive a one-time sign-on cash bonus in the
gross amount of $230,000 (“Sign-On Bonus”), less lawful deductions, payable
within 30 days of your start date. Additionally, if within one (1) year after
the start date, you give notice that you intend to resign your employment for
any reason whatsoever, or your employment is terminated by the Companies due to
violation of The Vitamin Shoppe’s Standards of Business Conduct, and/or any
other policy governing the ethical performance of your job and/or any other law
applicable to the ethical conduct of business, or any conduct giving rise to
immediate discharge (other than performance), then you shall repay to the
Company the entire amount of the Sign-On Bonus. If any of the foregoing events
shall have occurred after the first year of your start date but prior the second
anniversary of the start date, then you shall repay to the Company 50% of the
Sign-on Bonus. You may also be liable to repay the Sign-On Bonus in the event
you breach your obligation to provide advance written notice of your intent to
resign your employment with the Companies as set forth in Section 12 below. The
amount owed pursuant to this Section will be deducted from your last pay
check(s); provided that if the amount of your Sign-On Bonus is greater than what
was deducted from your paycheck(s), the remaining balance will be due in full
upon 90 days from your last date of employment with the Companies.
5.Restricted Stock. Provided that there is an Annual Grant in 2018, you will be
eligible to participate in the Plan. Notwithstanding, whether or not restricted
stock grants are made, and, if so, the amount of such grants is determined by
the Compensation Committee of the Board of Directors from time-to-time.
Restricted stock grants, if awarded, are subject to the terms of the Plan and
the related equity award agreements, which may include terms regarding
time-based and/or performance-based vesting over a period of continued
employment, and forfeiture and repayment provisions if you breach certain
covenants regarding confidentiality, trade secrets, non-competition or have
engaged in fraud.
6.Sign-On Equity Grant. Subject to the approval of the Compensation Committee of
the Board of Directors, after your start date, and in the ordinary course of
business, you will receive a one-time sign-on grant/award of equity. The
one-time grant will be subject to terms and conditions of the Plan and the
related equity award agreements and shall be composed as follows:
a.
Business Development Performance – You will receive restricted stock valued at
$375,000 as of the grant date, which shall vest upon the satisfaction of certain
business development performance metrics, which shall be set forth in the equity
award agreement.

b.
Restricted Stock – You will receive restricted stock valued at $375,000 as of
the grant date, which shall vest 50% on the second anniversary of the award
date, and 25% on the third anniversary of the award date and 25% on the fourth
anniversary of the award date.

7. Relocation. No later than July 1, 2019, you will be required to relocate
within a reasonable commuting distance to the Companies’ headquarters in
Secaucus, New Jersey. To assist with your relocation, the Companies will offer
the following:




2



--------------------------------------------------------------------------------





a.
Assistance for the reasonable transactional costs associated with your
relocation from your home to a reasonable commuting distance to the Companies’
headquarters in Secaucus, New Jersey as outlined in the attached Relocation
Policy. Notwithstanding anything to the contrary in the Relocation Policy or and
the Employee Relocation Agreement attached thereto, you hereby acknowledge and
agree that the two-year period during which you may be required to repay
relocation benefits provided to you by the Companies in the event your
employment ends shall be measured from the date each relocation benefit is
actually provided rather your start date.

b.
Arrange and pay for temporary housing accommodations for up to 60 days. This
relocation assistance is subject to the terms and conditions set forth in the
Relocation Policy.

8.Paid Time Off. In 2017, you will be eligible for a prorata portion of Paid
Time Off. Beginning in 2018, you will be eligible to accrue paid time off
(“PTO”) based on weeks worked, up to a maximum of 27 PTO days annually. Accrual,
carryover, use and forfeiture of PTO is subject to applicable policies.
9.Holidays. You will be eligible for paid holidays. The Companies observe the
following holidays: Memorial Day, July 4th, Labor Day, Thanksgiving Day,
Christmas Day, and New Year’s Day.
10.Reimbursement of Expenses. The Companies shall reimburse you for any and all
out-of-pocket expenses reasonably incurred by you during your employment in
connection with your duties and responsibilities, provided that you comply with
the policies, practices and procedures of the Companies regarding expense
reimbursement, including submission of expense reports, receipts or similar
documentation of such expenses. All reimbursements under this Section 10 shall
be made as soon as practicable following submission of a reimbursement request,
but no later than the end of the calendar year following the year during which
the underlying expense was incurred.
11.Other Employee Benefits. You will be eligible for additional employee
benefits, including:
•
Partially subsidized health insurance, including dental, beginning on the first
day of the month following one full calendar month of employment. Dependent
coverage is also available. Available plans require employee contributions. To
defray the cost of your COBRA premium to continue your health benefits from your
former employer during the period before you become eligible for the Companies’
health insurance benefits, you will receive a one-time cash bonus in a net
amount equal to your COBRA premium, less lawful deductions, payable within 30
days after you have provided the Companies evidence that you have paid such
premium.

•
401(k) eligibility on the first day of the month following one full calendar
month of employment.  Following one full year of employment, the Companies will
match 100% of the first 3% and 50% of the next 2% of your contribution.  You
will be eligible to receive the Companies match on the first day of the month
following your anniversary date.

•
Company-paid basic life insurance and AD&D coverage in the amount of $500,000.

•
Company-paid Long Term Disability insurance.

Please be aware that the employee benefits offered by the Companies are subject
to change from time to time.




3



--------------------------------------------------------------------------------





12.Mandatory Notice Prior to Resignation and At-Will Employment. You agree that
should you decide to resign your employment with the Companies at any time, you
shall provide the Companies with no less than thirty (30) days prior written
notice of your decision. Notwithstanding anything to the contrary in Section 4
above, should you resign your employment with the Companies at any time without
providing the mandatory thirty (30) days prior written notice required herein,
you shall repay the full amount of the Sign-On Bonus in full within 90 days from
your last date of employment regardless of when such resignation occurs. Except
as explicitly stated in this Section, your employment will be
“employment-at-will,” which means it is not for any definite period of time and
the terms and conditions of employment may be modified or employment may be
terminated by either you or by the Companies at any time, for any reason, or for
no reason. Your employment-at-will status will apply throughout your employment
with the Companies and cannot be modified except by an express, written contract
that is executed by the Chief Executive Officer and you.
13.Confidentiality and Restrictive Covenants. You agree that in your work for
the Company, you will not use or disclose any confidential information,
including trade secrets of any current or former employer or third party to whom
you have any obligation of confidentiality. You further agree that you can
perform your duties to the Company without reliance on any such confidential
information or trade secrets of any current or former employer or third party.
You agree that you will not bring onto the Company’s premises, or transmit or
store using any electronic communication equipment or computer network or system
of the Company, any unpublished documents or property belonging to any current
or former employer or third party to whom you have any obligation of
confidentiality, including any documents or property containing confidential
information or trade secrets. You represent and agree that in connection with
your anticipated employment with the Company, including during your discussions
with the Company, you (i) have not breached any restrictive covenant agreement
to which you are bound, and (ii) have complied with all of your fiduciary
obligations to any current or former employer or third party to whom you have
any such obligations.
14.Intellectual Property. You acknowledge and agree that all writings,
inventions, improvements, processes, procedures, programs, techniques and other
data and information that are furnished to you by the Companies or that you
design, generate or develop within the scope of your employment with the
Companies or related to the business of the Companies, whether on the Companies’
property or otherwise, whether alone or with others, are and will remain the
sole and confidential property of the Companies. You specifically agree that all
materials that you design, generate or develop within the scope of your
employment with the Companies, related to the business of the Companies or using
any confidential or proprietary information of the Companies will be considered
“works made for hire” under applicable law and that all such material will be
owned exclusively by the Companies. You hereby assign and transfer to the
Companies all right, title and interest that you may have in and to such
materials under patent, copyright, trade secret, trademark and other applicable
laws.
15.Key Man Life Insurance. The Companies may apply for and obtain and maintain a
“Key Man” life insurance policy in your name in such amount as the Companies may
determine, the beneficiary of which shall be the Companies. You agree to submit
to physical examinations and answer reasonable questions in connection with the
application for and, if obtained, the maintenance of, such insurance policy.
16.General Provisions.
a.    All payments hereunder are subject to applicable federal, state and local
withholding, payroll and other taxes and other deductions.




4



--------------------------------------------------------------------------------





b.    This letter and the terms of your employment with the Companies shall be
governed by and construed in accordance with the laws of the state of New
Jersey, without giving effect to any conflict of law provisions thereof. Except
as provided in the Dispute Resolution Policy, disputes hereunder shall be heard
by the state or federal courts located in Hudson County, New Jersey.
c.    This letter, together with the documents referenced herein, sets forth the
entire agreement and understanding between you and the Companies relating to its
subject matter and supersedes all prior verbal and written discussions between
us.
d.    You acknowledge that the services to be rendered by you are unique and
personal. Accordingly, you may not assign any of your rights or delegate any of
your duties or obligations under this letter. The Companies shall have the right
to assign this letter to its successors and assigns, and the rights and
obligations of the Companies under this letter shall inure to the benefit of,
and shall be binding upon, the successors and assigns of the Companies.
The Companies supports a Drug Free Work Environment. Your employment is
contingent upon successful completion of a drug test. Instructions for the drug
test will be provided to you. Testing must be completed within twenty-four hours
of acceptance of this offer. Any questions regarding our drug policy may be
directed to the Human Resources Department, which is available weekdays from 9
A.M. to 6 P.M. or by calling 201-868-5959.
The offer is also contingent on: (i) a successful background check; and (ii)
your completion of Section 1 of the Form I-9 on or before the end of your first
day of employment and your presentation of your original documentation verifying
your work eligibility and identification on or before the third day of
employment.
We look forward to our working relationship.


VITAMIN SHOPPE, INC.


/s/Teresa Orth
By:
Name: Teresa Orth
Its: SVP, HR
VITAMIN SHOPPE INDUSTRIES INC.
   
/s/ Colin F. Watts
By:
Name: Colin F. Watts
Its: CEO


Acceptance:
I understand and accept the terms of my employment with Vitamin Shoppe, Inc. and
Vitamin Shoppe Industries Inc. as set forth herein. I understand that by
accepting employment with the Companies, I agree to arbitrate any disputes
arising out of my employment as set forth in the Companies’ Dispute Resolution
Program, which I will be required to sign prior to beginning my employment. I
further understand that my employment with the Companies is at-will, which means
that either I or the Companies may terminate the employment relationship at any
time, for any reason, with or without cause.
/s/ Bill Wafford      Date signed: June 28, 2017
Bill Wafford
 
 







5

